            Case 7:13-cr-00625-VB Document 65 Filed 05/12/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
UNITED STATES OF AMERICA                              :
                                                      :       ORDER
v.                                                    :
                                                      :       19 CR 771 (VB)
HAKIM ANDERSON,                                       :       13 CR 625 (VB)
                                    Defendant.        :
------------------------------------------------------x

        A status conference in this matter is scheduled for June 3, 2020, at 3:00 p.m. (re-

scheduled from 2:30 p.m. due to new scheduling protocols at the Westchester County Jail).

Because of the current public health emergency, the Court will conduct the conference by

telephone conference call, provided that defendant waives his right to be physically present and

consents to appear by telephone after consultation with counsel.

        Accordingly, it is hereby ORDERED:

        1. By May 26, 2020, defense counsel shall advise the Court in writing as to whether his

client waives his right to be physically present and consents to appear by telephone.

        2. At the time of the scheduled hearing, all counsel and defendant shall attend by calling

the following number and entering the access code when requested:

        Dial-In Number:            (888) 363-4749 (toll free) or (215) 446-3662
        Access Code:               1703567

Dated: May 12, 2020
       White Plains, NY                              SO ORDERED:



                                                     ____________________________
                                                     Vincent L. Briccetti
                                                     United States District Judge




                                                          1
